DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Peterson on 4/19/2021.

The application has been amended as follows: 
Amended Claim 1, as follows: 
1.   (Currently Amended) An article of modular furniture having a joint comprising:
a first panel having a dowel extending from the first panel;
wherein the dowel includes a neck and a flange which extends laterally from the neck 
a second panel having a slot formed therein;
wherein the slot comprises an insertion section extending downwardly into a face of the second panel and a retention section extending laterally from the insertion section, wherein the retention section comprises a narrow channel which extends downwardly through the face of the second panel and laterally away from the insertion section and a wide lower portion which is disposed beneath the narrow channel and which extends wider than the narrow channel;

wherein the flange is elastically bent by the lower portion of the retention section such that portions of the flange are bent away from the first panel; and
wherein the flange is maintained in a bent configuration when the joint is in an assembled configuration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 4258464 to Ullman Jr. (“Ullman”) which discloses:
an article of modular furniture having a joint comprising:
a first panel 72 having a dowel 22 extending from the first panel;
wherein the dowel includes a neck 30 and a flange 34 which extends laterally from the neck;
a second panel 74 having a slot 40 formed therein;
wherein the slot comprises an insertion section 56 extending downwardly into a face of the second panel and a retention section 52 extending laterally from the insertion section, wherein the retention section comprises a narrow channel which extends downwardly through the face of the second panel and laterally away from the insertion section and a wide lower portion which is disposed beneath the narrow channel and which extends wider than the narrow channel;
wherein the dowel 22 is inserted into the slot so that the neck is located in the narrow channel and so that the flange is located in the wide lower portion of the retention section of the slot.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Ullman such that:
wherein the flange is elastically bent by the lower portion of the retention section such that portions of the flange are bent away from the first panel; and
wherein the flange is maintained in a bent configuration when the joint is in an assembled configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        4/19/2021